DETAILED ACTION

Status of Application
Claims 1-11 are pending in the present application.

Drawings
The drawings were received on 11/10/2021.  These drawings are acceptable.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2022, 04/12/2022, 03/05/2022, 12/30/2021, 10/19/2021, 08/24/2021, and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-6 and 8-11 are objected to because of the following informalities:  Claim 1 recites “an input/output (IO) and memory interconnect die” and “the memory and IO interconnect die.” The examiner suggests maintaining consistency throughout the claims and amending the second instance to read as “the and memory interconnect die.” Appropriate correction is required.
Claim 3 is objected to for the same reasons set forth above.
Claims 2 and 4-11 are objected to virtue of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "IO interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest a first serializer/de-serializer (“SerDes”) interconnect coupled to the first on-chip communication fabric, the first SerDes interconnect to communicate over a first one or more data lanes; the IO and memory interconnect die comprising: a second SerDes interconnect coupled to a second one or more data lanes, the second SerDes interconnect comprising: a modular physical layer (PHY) block; a plurality of protocol-specific logic blocks to communicate data in accordance with a corresponding plurality of data communication protocols, the plurality of protocol-specific logic blocks including a first protocol-specific logic block to communicate first data in accordance with a first data communication protocol and a second protocol-specific logic block to communicate second data in accordance with a second data communication protocol; and a multiplexer configurable to couple the protocol specific logic blocks to the PHY block; a second on-chip communication fabric; a third SerDes interconnect to communicate over the first one or more data lanes, in combination with other recited limitations in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung, U.S. Publication No. 2005/0009743 A1, discloses a 3D IC package with dies [paragraph 12]. Chung discloses “[t]he dies in a 3D IC can also be heterogeneous which means they can be dies of different types (i.e. logic, analog, memory, or MEMS), different kind (i.e. SRAM or DRAM), from different vendor, or on different CMOS technologies. The numbers of TSVs in and/or between dies may vary. The levels of metal interconnect in each die may vary. The numbers and the memory capacities of the LPC NVMs on each die may vary. It is more desirable to use LPC OTP for at least one dies in a 3D IC so that logic compatible CMOS processes can be used without any additional processing steps or masks. The LPC OTP can be any kinds of OTP with any kinds of serial interface. For example, the serial interface can be an LPC I2C-like of interface, with PGM and CLK, as shown in FIG. 5(a)-5(d), 6(a)-6(b), 7(a)-7(c), 8(a)-8(b), 9(a)-9(d), or a serial interface as shown in FIG. 2 with CS#, CLK, PGM, and PSW. An SPI-like of serial interface, with CSB, CLK, SI, and SO, can be another embodiment. At least one substrate and/or an interposer can be used to support the dies or as a media for interconnect” [paragraph 107].
Yuan et al, WO 2005/064355 A1, discloses FPGA 110 includes multiple configurable logic blocks (CLBs) 111 , multiple input/output blocks (lOBs) 112, and a programmable interconnect matrix 113 that routes signals between the CLBs and lOBs. CLBs 111 , lOBs 112, and interconnect matrix 113 are programmable by a user to provide a desired functionality for IC chip 100 [p. 1, lines 22-29].
Nagarajan et al, U.S. Publication No. 2016/0191420 A1, discloses system agent 730 is coupled to these cores and graphics engines via corresponding in-die interconnects 728 and 729. As seen, system agent 730 includes a shared memory fabric 735 which may be configured as described herein. Various other logic, controllers and other units such as a power management unit may also be present within system agent 730. As seen, shared memory fabric 735 communicates with a memory controller 740 that in turn couples to an off-chip memory such as a system memory configured as DRAM. In addition, system agent 730 is coupled via a set of interconnects 744 to one or more internal agents 780 such as various peripheral devices [paragraph 138].
Purcell et al, U.S. Publication No. 2009/0031070 A1, discloses the routing agent 180 first performs virtual to physical address translation if needed. In an exemplary embodiment, the routing agent may be an I/O Memory Mapped Unit (IOMMU). The routing agent (IOMMU) is responsible for virtual to physical address translation and/or security/authentication tasks. The routing agent may also perform virtual-to-virtual address translation, in cases where multiple translations may be required to determine the final physical address [paragraph 25].
Trainor, WO 2005/034240 A1, discloses wherein the first integrated circuit die is manufactured using a first semiconductor process and utilizes a silicon based technology, and wherein the second integrated circuit die is manufactured using a second semiconductor process that is different from that used to manufacture the first integrated circuit die [claim 3].
Bresniker, U.S. Publication No. 2009/0037641 A1, discloses multi protocol memory [figs. 3A-D].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181